Citation Nr: 9904404	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 11, 1994, 
for the award of special monthly compensation based on the 
need for aid and attendance for the appellant's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1961 to 
January 1964 and from March 1964 to August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
special monthly compensation based on the need for aid and 
attendance for the appellant's spouse as of July 11, 1994.


FINDING OF FACT

The evidence of record fails to establish that the appellant 
filed a claim with VA seeking special monthly compensation 
based on the need for aid and attendance for the his spouse 
any earlier than July 11, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
1994, for the award of special monthly compensation based on 
the need for aid and attendance for the appellant's spouse 
have not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.401(a)(3) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the effective date for the award 
of special monthly compensation on account of aid and 
attendance for his spouse should be effective from August 
1992.  He states that he called the RO in Nashville, 
Tennessee, at that time and informed them that his wife 
needed a lot of care and asked if there was any kind of 
assistance he could get.  He stated that he was informed that 
there was nothing else VA could do for him.  He therefore 
claims that the RO misinformed him and that the aid and 
attendance on behalf of his wife should go back to August 
1992.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).

No other specific statutory provision under section 5110 of 
Title 38, United States Code, provides specific legal 
criteria for the award of special monthly compensation to the 
veteran's spouse on the basis of aid and attendance.  The 
applicable regulation provides that for claims granted for 
these benefits, 38 C.F.R. § 3.401(a)(3), the effective date 
of such an award will be the date of receipt of claim or date 
entitlement arose, whichever is later.  (Emphasis added).  
There is one exception to this rule under this regulation; 
specifically, when an award of disability compensation based 
on an original claim or reopened claim is effective for a 
period prior to the date of receipt of the claim, additional 
disability compensation payable to a veteran by reason of the 
veteran's spouse's need for aid and attendance shall also be 
awarded for any part of the award's retroactive period for 
which the spouse's entitlement to aid and attendance is 
established.  This exception, however, is not for application 
in this case as the appellant was already in receipt of his 
total rating for many years, hence, the claim which was used 
to award these benefits in August 1994 was not an original or 
reopened claim for disability compensation benefits.

The question before the Board is therefore, on what specific 
date did the appellant file a claim for entitlement to 
special monthly compensation based on the need for aid and 
attendance for his wife.

A review of the record reveals that on July 11, 1994, the RO 
received a letter from a Dr. R. S. Coleman, M.D., who 
indicated that the appellant's wife had undergone a colotomy 
and was having difficulty caring for it.  Dr. Coleman stated 
that her prognosis was poor, that her ambulation was 
impaired, that she appeared quite confused, and that it was 
necessary to have someone with her at all times.  Based on 
this evidence, the RO construed this letter as a claim 
seeking entitlement to special monthly compensation based on 
the need for aid and attendance for the appellant's spouse 
and accordingly, granted such benefits effective from July 
11, 1994.  The appellant filed timely a notice of 
disagreement, stating that had tried to get aid and 
attendance in 1992 and had called the RO in Nashville, 
Tennessee, and that they knew nothing about it.

In a subsequently filed document, the appellant stated that 
he called the RO in Nashville, Tennessee, on Friday, August 
28, 1992, and informed the RO that his wife had undergone 
surgery for cancer on August 24, 1992, and that she would 
need a lot of care.  He stated that he asked the person 
whether there was any kind of assistance with which VA could 
help him.  He stated that the person responded no.  The 
appellant contends that the incorrect information given to 
him in August 1992 caused him to lose out on receiving aid 
and attendance for his wife as of that time.  Thus, he 
believes that the effective date for special monthly 
compensation based on the need for aid and attendance should 
be August 1992.  The Board regretfully notes that appellant's 
spouse died soon thereafter, on July 20, 1994.

In this case, the first written documentation submitted to VA 
which demonstrated the need for aid and attendance for the 
appellant's wife was July 11, 1994, when the RO received 
Dr. Coleman's letter.  Hence, the general rule under section 
5110(a) of the statute and section 3.401(a)(3) of the 
regulations mandates that the effective date is the later of 
the date of claim or when entitlement arose, which in this 
case is the date of the claim - July 11, 1994.

After carefully considering the appellant's contentions and 
the evidence of record, the Board is unable to award an 
effective date prior to July 11, 1994, for the grant of 
special monthly compensation benefits based on the need for 
aid and attendance for his spouse.  The Board is sympathetic 
to his contentions that he called the RO in 1992 and was told 
that aid and attendance was not available; however, there is 
no evidence in the claims file to support the appellant's 
contention that he called the RO in 1992.  Further, with 
regard to this matter, the Board notes that to whatever 
extent he believes that VA employees either failed to provide 
correct or timely information or provided erroneous advice as 
to his potential entitlement, the Court of Veterans Appeals 
has held that benefits cannot be awarded based upon such 
circumstances.  See e.g. McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
one year earlier than the date of claim.  38 U.S.C.A. 
§ 7104(c) (West 1991).

Additionally, as a claim for these benefits may be brought at 
any time, and the amount of the award is determined in part 
by the effective-date provisions of 38 U.S.C. § 5110 which 
provides that such benefits generally may not be paid for a 
period prior to the date of application therefore, equitable 
tolling is not necessary to preserve a claimant's right to 
receive aid and attendance benefits for his/her spouse.  
Thus, the doctrine of equitable tolling is not applicable to 
the facts in this case.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see 
also Walker v. Brown, 8 Vet. App. 356 (1995) (in statutory 
interpretation, if the plain meaning of a statute is 
discernible, that plain meaning must be given effect) and 
Tallman v. Brown, 7 Vet. App. 453 (1995) (regulatory 
provisions entitled to deference is not in conflict with 
statute).

Accordingly, the Board concludes that the effective date for 
purposes of the award special monthly compensation on the 
basis of aid and attendance for the appellant's spouse is 
July 11, 1994.



ORDER

An effective date earlier than July 11, 1994, for the award 
of special monthly compensation based on the need for aid and 
attendance for the appellant's spouse is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

